            Case 1:21-cr-00175-TJK Document 131 Filed 07/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                     :
                                             :       EXHIBITS FILED UNDER SEAL
                v.                           :
                                             :       Case Number 21-cr-175-1 (TJK)
ETHAN NORDEAN,                               :
                                             :
                        Defendant.           :


      UNITED STATES’ NOTICE OF UNDER SEAL SUBMISSION OF EXHIBITS

       The United States of America hereby gives notice that the United States has submitted for

review by the Court the four videos referenced in Defendant Nordean’s Motion for Removal of

Sensitivity Designation (ECF 129). These videos have been designated “Highly Sensitive”

pursuant to the Protective Order entered in this case (ECF 103) and the video files are provided to

the Court under seal.

       The Government’s Opposition to Defendant Nordean’s Motion for Removal of Sensitivity

Designation (ECF 129) will be filed separately; however, the Government found it necessary to

provide an immediate response to Defendant’s characterization of rioters’ entrance to the Capitol.

The Government disputes Defendant Nordean’s characterization of the events surrounding

Nordean’s unlawful entrance into the Capitol. Among other things, the surveillance footage does

not “show[] a law enforcement officer authorizing Nordean’s entrance.” (ECF 113). Likewise, the

footage does not show a police officer “prop[ping] the door open and mov[ing] a box out of the

way of protestors entering the building.” (ECF 129) (emphasis added). The video depicts

outnumbered Capitol Police officers being overrun by rioters unlawfully breaching a Capitol

entrance.
          Case 1:21-cr-00175-TJK Document 131 Filed 07/29/21 Page 2 of 2




         A list of the surveillance videos that have been submitted under seal has been set forth

below.




                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793

                                      By:    /s/ Jason McCullough
                                             JASON B.A. MCCULLOUGH
                                             D.C. Bar No. 998006; NY Bar No. 4544953
                                             LUKE M. JONES
                                             VA Bar No. 75053
                                             Assistant United States Attorneys
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7233
                                             jason.mccullough2@usdoj.gov

Date: July 29, 2021




                                                2
